Case: 13-10355      Document: 00512441066         Page: 1    Date Filed: 11/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-10355                       November 14, 2013
                                                                            Lyle W. Cayce
                                                                                 Clerk
HARVEY YODER, doing business as Marketing Group,

                                                 Plaintiff - Appellant
v.

US FINANCIAL LIFE INSURANCE COMPANY,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-150


Before DAVIS, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.